El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
Nos corresponde resolver si un residente de Puerto Rico puede solicitar los remedios que le provee el Reglamento de Garantías de Vehículos de Motor, aprobado por el De-partamento de Asuntos del Consumidor (en adelante D.A.Co.), para reclamar por los alegados desperfectos de un automóvil que adquirió de un distribuidor autorizado *274para realizar negocios exclusivamente dentro de bases militares.
Por los fundamentos que se exponen a continuación, re-solvemos en la afirmativa.
r — H
El 1 de marzo de 2001, el Sr. Julio Rodríguez Planell (Sr. Rodríguez Planell o recurrido) compró a Overseas Military-Sales Corp. (Overseas) un automóvil marca Jeep, modelo Cherokee Sport 2000. Según se desprende del expediente, el vehículo adquirido por el recurrido pagó los arbitrios locales, la licencia de vehículo de motor y su adquisición fue para propósitos de transitar dentro de la jurisdicción esta-tal de Puerto Rico.
Luego de tomar posesión del vehículo, el recurrido notó que éste presentaba defectos en su pintura, por lo que acu-dió al establecimiento automotriz Alberic Colón —repre-sentante autorizado del fabricante en Puerto Rico— con el propósito de reparar el desperfecto conforme a la garantía. Sin embargo, Alberic Colón se negó a reparar el automóvil, alegando que el recurrido lo examinó e inspeccionó al mo-mento de la compra, adquiriéndolo as is (tal como estaba), con pleno conocimiento de que tenía defectos en la pintura. Alegó, además, que precisamente por ese defecto el recu-rrido negoció y recibió un descuento de $1,600 al comprar la unidad, entendiendo y aceptando que dicha cantidad se-ría la única compensación que recibiría por la condición del vehículo. (1)
Así trabada la controversia, el 21 de junio de 2001, el señor Rodríguez Planell presentó ante el D.A.Co. una que-rella contra Overseas, Scotiabank de Puerto Rico, Alberic Colón y Chrysler International Services S.A., en la cual alegó que el vehículo adquirido presentaba problemas de *275fábrica en su pintura.(2) Como remedio, éste solicitó la re-paración del automóvil, así como transportación alterna, mientras se tramitaba dicha gestión.(3)
Overseas compareció ante D.A.Co. el 6 de julio de 2001 y, haciendo la salvedad de que no se sometía a la jurisdic-ción de dicha agencia, presentó una moción mediante la cual solicitó que se desestimara la querella en su contra. Adujo, en síntesis, que es una corporación foránea que tiene sus facilidades localizadas en el Fuerte Buchanan, y que se dedica a vender vehículos de motor exclusivamente en bases militares de Puerto Rico. Indicó, además, que sus negocios los realiza únicamente con miembros de las fuer-zas armadas que gozan de privilegios bajo la Directiva Núm. 1330.9 del Departamento de Estado, conforme al programa denominado The New Car Sales Program del Departamento de Defensa de Estados Unidos.(4) Sostuvo, pues, que debido a esas circunstancias particulares, no le aplicaba el derecho local, estando sujeta únicamente a la ley federal conocida como Magnuson-Moss Warranty Federal Trade Comission Improvement Act, 15 U.S.C.A. sec. 2301 et seq. (Ley Magnuson-Moss).(5) En consecuencia, Overseas señaló la falta de jurisdicción de D.A.Co. para entender en la controversia, apuntando a que la Ley Orgá-nica de dicha agencia limita su autoridad a proveer reme-dios exclusivamente al amparo de las leyes de Puerto Rico.(6) Ley Orgánica del Departamento de Asuntos del Consumidor (Ley de D.A.Co.), 3 L.P.R.A. see. 341 et seq.
*276Tras varios trámites procesales, el 1ro de abril de 2002, D.A.Co. emitió una resolución interlocutoria para declarar sin lugar la solicitud de desestimación presentada por Overseas. La agencia fundamentó su denegatoria en que la Ley Magnuson-Moss no desplazaba a la Ley de D.A.Co. Además, señaló que si dejara de asumir jurisdicción sobre el asunto en cuestión, se produciría la anomalía de que un grupo de consumidores de vehículos de motor en Puerto Rico ostentaría menos derechos que otros, pues no ten-drían acceso al foro más económico, rápido y con mayor peritaje sobre dicha material7)
Inconforme con dicho dictamen, Overseas presentó un recurso de revisión administrativa ante el Tribunal de Cir-cuito de Apelaciones (T.C.A.). Tras evaluar el recurso,(8) dicho foro revocó la resolución interlocutoria recurrida, des-estimando la querella en cuanto a Overseas.(9) Sostuvo el T.C.A. que D.A.Co. no podía entender en el asunto, toda vez que la jurisdicción de los foros locales sobre hechos o controversias ocurridas en alguna base militar de Estados Unidos situada en Puerto Rico está limitada a aquellos ca-sos en los que no hay derecho federal aplicable y, por lo tanto, no aplicar el derecho local resultaría en una laguna jurídica.(10) Puntualizó, además, que dicha jurisdicción es *277judicial, limitada a controversias que puedan ser ventila-das ante los tribunales locales.(11)
En desacuerdo con lo resuelto, D.A.Co. acudió ante nos el 25 de noviembre de 2002, para formular el señalamiento de error siguiente:
Erró el Honorable Tribunal de Circuito de Apelaciones al determinar que la Ley Federal Magnuson-Moss desplaza la ley estatal y al resolver que DACO carece de jurisdicción sobre los hechos y que, en consecuencia, no aplica el Reglamento de Ga-rantías de Vehículos de Motor de Puerto Rico, cuando la propia ley federal dispone que los remedios bajo las leyes locales y estatales estarán disponibles al reclamante. (Enfasis suplido.) Petición de certiorari.
Expedimos el auto solicitado mediante Resolución de 7 de febrero de 2003. Atendidos los planteamientos de las partes, resolvemos.
r-H HH
Sabido es que el concepto jurisdicción se refiere al poder o autoridad que ostenta un tribunal para considerar y decidir casos o controversias. Gearheart v. Haskell, 87 D.P.R. 57, 61 (1963). Conforme a la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. see. 22 et seq., los tribunales de Puerto Rico son de jurisdicción general, por lo que, de ordinario, éstos pueden dilucidar toda clase de controversia justiciable que surja dentro de nuestra extensión territorial, al amparo de nuestras leyes estatales. Asimismo, los tribunales de Puerto Rico tienen, como regla general, jurisdicción concurrente con los tribunales federales para atender asuntos que surjan bajo el palio de las leyes federales. Yellow Freight System, Inc. v. Donnelly, 494 U.S. 820 (1990); Gulf Offshore Co. v. Mobil Oil Corp., 453 U.S. 473 (1981). Por el contrario, la jurisdicción exclusiva de los tribunales federales so-*278bre algún asunto de derecho federal procede únicamente cuando el Congreso de Estados Unidos dispone expresa-mente para ello o cuando ha sido declarada así por el Tribunal Supremo de Estados Unidos en situaciones en que la intención del Congreso, de privar a los tribunales estatales de jurisdicción sobre dicho asunto federal, es patentemente clara. Id.
Ahora bien, cuando los hechos en controversia se suscitan dentro de una base militar de Estados Unidos, hemos resuelto el conflicto jurisdiccional adoptando la doctrina de “enclave federal”. De este modo, en Roberts v. U.S.O. Council of P.R., 145 D.P.R. 58 (1998), explicamos que dicha doctrina —que se deriva del Art. I, Sec. 8, Cl. 17 de la Constitución federal— postula que el Congreso federal posee jurisdicción exclusiva para establecer el derecho que regirá dentro de las bases militares de Estados Unidos.(12) No obstante, aclaramos que dicho poder plenario no se extiende, sin más, a conferirle a los tribunales federales jurisdicción exclusiva para dilucidar las controversias que allí se produzcan. Es decir, según la norma enunciada en Roberts v. U.S.O. Council of P.R., supra, dentro de las bases militares de Estados Unidos el Gobierno federal tiene jurisdicción exclusiva en el ámbito legislativo, mas no en el judicial.
*279Sobre el particular, hemos expresado que el concepto de “jurisdicción legislativa” se refiere a quién tiene la facultad para regular, mediante legislación, determinada materia, hecho o situación. Roberts v. U.S.O. Council of P.R., supra, pág. 67. Dicho de otro modo, la “jurisdicción legislativa” se refiere a “qué ley aplica” a determinada controversia. íd., pág. 68. Mientras que, por otro lado, la “jurisdicción judicial” se refiere a cuál tribunal (estatal o federal) está autorizado para atender en las controversias que se susciten dentro del enclave. íd., pág. 68.
La esencia y extensión de la referida “jurisdicción legislativa” fueron desarrolladas por este Tribunal en Quites Vda. de Fonte v. Colsa, Inc., 147 D.P.R. 360 (1999). En esa ocasión expresamos que, a pesar de que de ordinario la legislación aplicable a una controversia originada en una base militar es el derecho federal, ello supone que el Congreso estadounidense efectivamente haya legislado sobre la materia que se dilucida. íd., pág. 365. Es decir, la aplicación del derecho federal a tales situaciones está condicionada a que el Congreso, en virtud del poder plenario que ostenta para regular las actividades de la base militar, haya legislado sobre la materia específicamente en controversia. Por lo tanto, resolvimos que, en casos en que el Congreso no haya legislado para la base militar sobre un asunto en particular, procede aplicar el derecho privado estatal que sea compatible con el federal. íd., pág. 366. Véase, además, Gearheart v. Haskell, supra, pág. 62. Conforme a ello, concluimos en esa ocasión que, en vista de que no había legislación federal que atendiera la controversia específicamente, procedía aplicar el derecho local de daños y perjuicios.(13) íd.
*280A pesar de que en Quiles Vda. de Fonte v. Coisa, Inc., supra, la aplicación del derecho puertorriqueño respondió a que no existía derecho federal aplicable, igualmente hemos resuelto que existen situaciones en las cuales procede aplicar las leyes locales aunque también exista derecho federal pertinente a la controversia. Por ejemplo, en Nolla, Galib & Cía. v. Tribunal Superior, 93 D.P.R. 646 (1966) —citado favorablemente en Quiles Vda. de Fonte v. Colsa, Inc., supra, y cuya controversia se desarrolló dentro de un enclave militar — (14) aunque reconocimos que a los obreros reclamantes les cobijaba principalmente la Ley Federal de Normas Razonables de Trabajo, resolvimos que también los protegían las leyes laborales locales en todo aquello que les resultara más beneficioso que las disposiciones de la ley federal. íd., pág. 648. Dicha conclusión es compatible con lo establecido en Roberts v. U.S.O. Council of P.R., supra, pág. 70, donde apuntamos a que, aun en enclaves federales, los estados pueden reservarse determinadas áreas o controversias sobre las cuales pueden legislar o actuar, siempre y cuando dicho ejercicio no sea incompatible con los propósitos federales del enclave.
Por lo tanto, puede decirse que, a pesar de que lo usual en controversias originadas en un enclave federal es que se aplique la legislación que apruebe el Congreso de Estados Unidos, dicha operación no es automática.(15) Así, pues, procede aplicar la ley estatal cuando no hay legislación federal que atienda la controversia directamente, o *281cuando la primera no haya sido desplazada por la segunda expresa o implícitamente.
En atención a lo anterior, debemos determinar primera-mente cuál es el derecho aplicable a la controversia de autos, toda vez que si se trata de una ley federal, debemos dilucidar si dicha ley desplaza la aplicación del derecho local (pre-empíiott/jurisdicción legislativa) o si dispone ex-presamente que sólo los tribunales federales pueden dilu-cidar en ella (jurisdicción federal exclusiva/jurisdicción judicial). Esto es fundamental, ya que de contestarse en la afirmativa uno de los supuestos, D.A.Co. carecería de ju-risdicción para atender la controversial (16) Veamos.
hH h-i I — l
Overseas alega que en virtud de la norma establecida en Roberts v. U.S.O. Council of P.R., supra, las controversias ocurridas dentro del Fuerte Buchanan se tienen que dilu-cidar a la luz del derecho federal. Asimismo, ésta sostiene que lo establecido por Quites Vda. de Fonte v. Colsa, Inc., supra, limita la aplicación del derecho estatal a casos en los que el Congreso de Estados Unidos no ha legislado so-bre una materia específica, para subsanar una laguna jurídica. Por consiguiente, aduce que habiendo aprobado el Congreso la Ley Magnuson-Moss, supra, no existe laguna que suplir, por lo que es forzoso resolver a la luz del dere-cho federal.(17) Diferimos de esa interpretación.
Como expresáramos en la sección anterior, es indiscutible que el Congreso tiene jurisdicción exclusiva para legislar sobre las bases militares que el Gobierno federal ocupa a través de los diferentes estados y territorios. Ahora *282bien, el Congreso puede ejercer dicha jurisdicción de diver-sas formas, a saber: (1) al legislar expresamente sobre una materia particular, desplazando la aplicación del derecho estatal; (2) al no legislar sobre un aspecto aceptando, por lo tanto, la aplicación del derecho estatal; (3) al legislar sobre un área determinada sin desplazar la aplicación del derecho estatal. Por lo tanto, habiendo aprobado el Congreso la Ley Magnuson-Moss, lo que debemos resolver es si en el caso de marras el Congreso utilizó su jurisdicción legislativa exclu-siva con el propósito de desplazar la aplicación del Derecho de Puerto Rico. Adviértase que, según antes señalado, el Congreso decidió tratar a Puerto Rico como un estado para fines de esta legislación. 15 U.S.C.A. see. 2301(15).
Sobre la doctrina de desplazamiento u ocupación de campo, hemos establecido anteriormente que una ley federal tendrá supremacía sobre las leyes estatales cuando la primera no pueda coexistir con la segunda. S.L.G. v. S.L.G., 150 D.P.R. 171 (2000); Cotto Morales v. Ríos, 140 D.P.R. 604 (1996). De este modo, se entenderá que el campo está ocupado cuando el Congreso federal expresamente lo dispone al aprobar determinada ley, o si al reglamentar un área específica, lo hace de una forma tan abarcadora que no cabe duda que la intención federal fue reglamentar la totalidad del área. S.L.G. v. S.L.G., supra, pág. 182; Cotto Morales v. Ríos, supra, pág. 613. También se entiende que hay desplazamiento cuando cierto interés o propósito federal es tan dominante que no debe existir reglamentación estatal, o cuando la normativa estatal podría producir un resultado incompatible con los objetivos federales en determinada área. City of Burbank v. Lockheed Air Terminal, 411 U.S. 624, 633 (1973). Finalmente, hemos reiterado que no se presumirá que la legislación federal sustituye a la estatal por el hecho de que el Congreso federal reglamente un área de forma limitada, siendo necesario que la ley del Congreso interpretada razonablemente esté en conflicto real con la ley estatal. S.L.G. v. S.L.G., supra, pág. 11; Cotto Morales v. *283Ríos, supra, pág. 613; Bordas v. Srio. de Agricultura, 87 D.P.R. 534, 552-553 (1963). Por ende, en ausencia de una prohibición específica en la ley federal contra la ley local, la legislación estatal que complementa a la ley federal es vá-lida siempre y cuando que la primera no esté sustancial-mente en conflicto con la segunda. íd.
Atendidos estos preceptos, y tras evaluar la Ley Magnuson-Moss en toda su extensión, podemos constatar que no existe en la letra o en los propósitos de dicho estatuto ánimo alguno de desplazar la legislación estatal. Por el contrario, la misma ley federal provee para su coexistencia con leyes estatales, al disponer que:
Nothing in this title [15 U.S.C.S. sec. 2301 et seq.] shall invalidate or restrict any right or remedy of any consumer under State law or any other Federal law. (Énfasis suplido.) 15 U.S.C.A. sec. 2311(b)(1).
Colegimos, por lo tanto, que la Ley MagnusonMoss establece unas normas y unos procedimientos que constituyen la protección mínima que todo estado, según definido en dicha ley, le debe proveer a sus consumidores. Sin embargo, ésta no excluye la aplicación concurrente de legislación estatal que se adhiera o supere beneficiosamente a la protección federal mínima.
Así pues, al estudiar el Reglamento Núm. 4797 del Departamento de Asuntos del Consumidor sobre las Garantías de Vehículo de Motor de 30 de septiembre de 1992 (Reglamento), aprobado conforme a la Ley de D.A.Co., observamos que éste salvaguarda las garantías mínimas establecidas por la Ley Magnuson-Moss. No obstante, el referido Reglamento no sólo se adhiere a los mínimos federales, sino que contiene unas disposiciones más precisas y detalladas que la ley del Congreso, ofreciendo así mayores protecciones al consumidor. Más aún, provee unas garantías que abarcan en un mismo instrumento toda una extensa gama de situaciones inherentes al negó-*284ció de compraventa automotriz,(18) desarrollando favora-blemente sobre los postulados generales que contiene la Ley Magnuson-Moss, supra.(19)
Por lo tanto, concluimos que el Reglamento no conflige con los remedios que provee la Ley MagnusonMoss para casos como el de marras, siendo éste compatible con las garantías mínimas establecidas en la ley federal. De hecho, esta conclusión es similar a la expresada por el Secretario de Justicia en su opinión de 11 de marzo de 1986, en la cual éste concluyó que “la reglamentación local [sobre derechos del consumidor en el área de vehículos de motor] guarda estrecha similitud con la reglamentación federal y va dirigida hacia el mismo fin”. Op. Sec. Just. Núm. 1986-11, pág. 73. Asimismo, indicó que “el referido reglamento [D.A.Co.] contiene una serie de disposiciones que *285garantizan una protección igual o mayor que la reglamen-tación federal”, razón por la cual “no debe entenderse que la reglamentación federal tiene el efecto de impedir regla-mentación local sobre la venta de vehículos de motor íd., pág. 75.
Del mismo modo, entendemos que el aplicar el derecho estatal tampoco conflige con la misión militar del Fuerte o con algún interés federal de envergadura,(20) y que si posterior a la vigencia de ambos estatutos (Ley Magnuson-Moss y el Reglamento) el Congreso hubiese entendido lo contrario, éste hubiese optado por excluir la aplicación de dichas leyes dentro de dicho enclave federal, lo que no ha hecho. Nótese, además, que el vehículo en cuestión no es para uso militar ni tampoco transita exclusivamente den-tro de los predios del “enclave militar”, sino que transita por las avenidas y calles de Puerto Rico. En consecuencia, resolvemos que en relación con esta área del derecho pri-vado dentro del Fuerte Buchanan, el Congreso ejerció su jurisdicción legislativa permitiendo la aplicación del dere-cho estatal que fuese compatible con las normas federales.(21)
En conformidad con esto, y al no ser la Ley de D.A.Co. ni el Reglamento incompatibles con la Ley Magnuson-Moss ni con algún interés federal o militar significativo, procede que el recurrido señor Rodríguez Planell utilice los reme-dios que le provee la Ley de D.A.Co. Por ende, dicha agen-cia puede entender en la controversia de autos.
*286IV
Por los fundamentos que anteceden, resolvemos que, a tenor con la doctrina de “enclave federal”, el Congreso de Estados Unidos ejerció su jurisdicción exclusiva dentro del Fuerte Buchanan, permitiendo expresamente la aplicación de las leyes estatales en pro del consumidor que no fuesen incompatibles con las disposiciones de la Ley Magnuson-Moss. Toda vez que el Reglamento de Garantías de Vehícu-los de Motor no conflige con la citada ley federal, el recu-rrido tiene a su disposición los remedios que le provee el derecho local para reclamar por los alegados desperfectos que exhibe el vehículo que adquirió de Overseas.
Por todo lo cual, concluimos que incidió el T.C.A. al de-cidir que la Ley Magnuson-Moss era el único derecho apli-cable a la controversia y al privarle acceso al recurrido al foro de D.A.Co. Se revoca el dictamen recurrido y se de-vuelve el caso al foro administrativo para que continúen los procedimientos de manera compatible con esta opinión.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita. El Juez Presidente Señor Andréu García no intervino.

 Véase “Release and Acknowledgement of Disclosure by Overseas Military Sales Corporation of Damage to Motor Vehicle”, Apéndice, pág. 50.


(2) Véase Apéndice, pág. 39.


(3) Véase Apéndice, pág. 40.


(4) La referida directiva incluye dentro de los beneficiarios del Programa a personal militar, veteranos y empleados civiles federales autorizados. Véase Apéndice, pág. 43.


(5) La Magnuson-Moss Warranty Federal Trade Comission Improvement Act, 15 U.S.C.A. sec. 2301 et seq. (Ley Magnuson-Moss), aplica a Puerto Rico en virtud de su Sec. 101, que establece, en lo pertinente: “the term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Canal Zone, or American Samoa.” 15 U.S.C.A. sec. 2301(15).


(6) El Art. 15 de la Ley Orgánica del Departamento de Asuntos del Consumidor (Ley de D.A.Co.) dispone que:
*276“Cualquier consumidor podrá radicar una querella en [D.A.Co.] para vindicar los derechos que le conceden las leyes del Estado Libre Asociado de Puerto Rico. En caso de que la querella radicada por el consumidor no plantee ninguna controversia adjudicable, el Departamento asesorará al consumidor con respecto a la solución de su querella y/o [sic] referirá la misma a cualesquiera agencia pertinente del Estado Libre Asociado o de los Estados Unidos (Énfasis suplido.) 3 L.P.R.A. sec. 341n.


(7) Véase Apéndice, pág. 145. El 22 de abril de 2002 Overseas procedió a solicitar una reconsideración, la cual fue denegada mediante Resolución de 7 de mayo de 2002.


(8) A pesar de que la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2101 et seq., limita la jurisdicción revisora del Tribunal de Circuito de Apelaciones (T.C.A.) a órdenes y resoluciones finales de las agencias, dicho foro razonó que procedía entender en el caso toda vez que “la agencia claramente no [tenía] jurisdicción”. Apéndice, pág. 15.


(9) Véase Sentencia de 23 de octubre de 2002, Apéndice, pág. 3.


(10) Véase Apéndice, pág. 10.


(11) íd.


(12) La mencionada disposición constitucional establece que el Congreso federal tendrá facultad para:
“[e]jercer el derecho exclusivo a legislar en todas las materias concernientes a aquel distrito (cuya superficie no excederá de diez millas cuadradas) que, por cesión de algunos estados y aceptación del Congreso, se convirtiere en la sede del Gobierno de los Estados Unidos; y para ejercer igual autoridad sobre aquellas tierras adquiri-das con el consentimiento de la Asamblea Legislativa del estado en que radicaren, con el fin de construir fuertes, almacenes, arsenales, astilleros y otras edificaciones que fueren necesarias ...” (Énfasis suplido.) Art. I, Sec. 8, Cl. 17, Const. EE.UU., L.P.R.A., Tbmo 1, ed. 1999, pág. 168.
A pesar de que dicha disposición constitucional no aplica directamente a Puerto Rico, hemos resuelto que conforme a lo establecido por la Ley de 16 de febrero de 1903 (1903 Leyes de Puerto Rico 112) —ley mediante la cual Puerto Rico autorizó al Congreso a adquirir terrenos de la Isla para fines navales y militares— su mandato se impone en nuestra jurisdicción. Véase Roberts v. U.S.O. Council of P.R., 145 D.P.R. 58, 66 (1998); Moore v. Corte, 59 D.P.R. 620, 623 (1941). La referida ley de 1903 fue sustituida por la Ley Núm. 62 de 10 de junio de 1955 (28 L.P.R.A. see. 54 et seq.).


(13) En Quiles Vda. de Fonte v. Colsa, Inc., 147 D.P.R. 360, 367 (1999), expresa-mos que tal “conclusión se refuerza, no sólo porque no existe derecho federal sustan-tivo aplicable al caso de autos, sino porque aun bajo procedimientos tramitados al amparo del Federal Tort [Claims] Act, 28 U.S.C. secs. 1346 y 2671 et seq., el derecho que rige las reclamaciones por actos u omisiones negligentes es el derecho sustantivo del estado en donde ocurre el acto u omisión negligente ... arm cuando tal acto u omisión hubiese ocurrido en un enclave militar federal”. (Citas omitidas.)


(14) En dicho caso se trataba de unos obreros que contrataron su mano de obra con el Gobierno de Estados Unidos para la construcción de unas edificaciones en la base naval Roosevelt Roads.


(15) Véase Kleppe v. New Mexico, 426 U.S. 529, 544 (1976), en el cual se expresa que “without more, federal ownership of lands within a State does not withdraw those lands from jurisdiction of the State”. (Enfasis supbdo.) Véase, además, Surplus Trading Co. v. Cook, 281 U.S. 647 (1930). Asimismo, véase L.H. Tribe, American Constitutional Law, 3ra ed., Nueva York, Ed. Fundation Press, 2000, Vol. I, pág. 1224, en donde se expresa que “[Congressional jurisdiction over federal enclaves is exclusive only if excersiced”. (Énfasis suplido.)


(16) Véase escolio 5.


(17) Sin embargo, Overseas reconoció que “sería aplicable una ley estatal si el Congreso expresamente lo permite o si existe un vacío legislativo, o sea, cuando el Congreso de Estados Unidos nada dijo sobre determinada materia”. (Énfasis suplido.) Alegato de Overseas Military Auto Sales, pág. 11.


(18) Entre los derechos y deberes que se establecen en el Reglamento Núm. 4797 del Departamento de Asuntos del Consumidor sobre las Garantías de Vehículo de Motor de 30 de septiembre de 1992 (Reglamento), se encuentran, a saber: (1) el deber del vendedor de entregar el certificado de garantía al comprador; (2) el deber del vendedor de un vehículo de motor nuevo, que no tenga las facilidades necesarias para honrar la garantía, de que el distribuidor de fábrica o autorizado la honre; (3) el deber de todo distribuidor autorizado o concesionario, representante de fábrica, distribuidor de fábrica, distribuidor independiente y vendedor, a nombre y en representación del fabricante o manufacturero, de honrar la garantía que concede dicho fabricante o manufacturero en el país de origen; (4) el deber de todo fabricante o manufacturero, concesionario, distribuidor o representante de fábrica, distribuidor autorizado, distri-buidor independiente o vendedor de un vehículo de motor nuevo de hacer efectiva una garantía no menor de dos años o veinticuatro mil millas, lo que ocurra primero, a partir de la fecha cuando el vehículo sea entregado al consumidor; (5) el contenido de la garantía mínima; (6) la forma en que esté redactada la garantía; (7) la obligación del manufacturero, distribuidor autorizado o concesionario o vendedor de proveer trans-portación; (8) el deber del fabricante de honrar la garantía en ausencia del distribuidor de fábrica; (9) las obligaciones del fabricante o distribuidor de fábrica, distribuidor autorizado o vendedor al proveer servicio de reparación en garantía; (10) las obligacio-nes de mantenimiento y de la reparación ordinaria de la unidad; (11) el deber del fabricante o distribuidor de mantener un inventario de piezas de repuesto en propor-ción a sus niveles de distribución en Puerto Rico; (12) las disposiciones como las ante-riores, pero referentes a vehículos usados, motocicletas, entre otras.


(19) Por su parte, la Ley Magnuson-Moss cubre los aspectos siguientes, a saber: (1) las reglas que deben regir el contenido de toda garantía; (2) la designación de garantías escritas; (3) los estándares federales mínimos para las garantías; (4) las reglas que regirán los contratos de servicio de garantía; (5) los deberes de los repre-sentantes de la entidad garantizadora; (6) las garantías implícitas; (7) los remedios aplicables a disputas de consumidores; (8) la fimeión de la Federal Trade Commission, entre otros.


(20) Véase Paul v. United States, 371 D.P.R. 245, 274 (1967): “state law cannot be allowed to impair fulfillment of appropriate federal functions, be they civil or military; similarly, state measures contrary to national policy cannot be allowed to bind or inhibit federal activities”; Howard v. Commissioners, 344 U.S. 624 (1953): “to prevent the state from exercising its power over federal area within its boundaries, so long as there is no interference with jurisdiction asserted by Federal Government”. Véase, además, Knickerbocker Ice Co. v. Stewart, 253 U.S. 149 (1920).


(21) El Tribunal Supremo de Estados Unidos ha permitido la aplicación del de-recho estatal en casos suscitados en enclaves federales cuando, como en el caso de autos, el Congreso expresamente lo permite. Véase Paul v. United States, supra, pág. 263; EPA v. State Water Resources Control Board, 426 U.S. 200 (1976); United States v. Sharpnack, 355 U.S. 286 (1958).